DETAILED ACTION
This is a first action on the merits, in response to the claims received 7/22/2019. Claims 1-20 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 10/17/2019,7/22/2019 has been considered by the examiner. An initialed copy is attached herewith. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al, (Baarman), (USNO.2010/0171461) in view of Evans, (USNO.2018/0229859)
 	As for claim 1, Baarman discloses and shows in Fig.1.5 a system for operational control of wireless charging, implemented on at least one processor, the system comprising: a processor; and a computer-readable medium storing instructions that are operative when executed by the processor to: receive a notification from a first device indicating that the first device is requesting charging; receive a notification from a second device indicating that the second device is requesting charging; determine whether a sufficient amount (via ref’s determining capacity C) of charging resources is available to permit charging both devices simultaneously; responsive to determining that a sufficient amount of charging resources is not available to permit charging both devices simultaneously: prioritize charging (via ref’s determination of a priority charge indicator) of the first device and the second device to select, from among the first device and the second device, an initially-charging device and a later-charging device; wirelessly charge the initially-charging device; instruct the later-charging device to wait for charging; and based at least on a sufficient amount of charging resources becoming available to permit charging the later-charging device, wirelessly charge the later-charging device (par. [0088-0090,0106]).
Baarman discloses the claimed invention except for first drone and second drone. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use first drone and second drone since it was known in the art that a drone is a practical use device to meet specific requirement of a given application.
 	 As for claims 2 and 10, Baarman in combination with Evans discloses and shows at least one of the first drone and the second drone comprises an unmanned aerial vehicle (UAV).
As for claims 3 and 11, Baarman in combination with Evans discloses the claimed invention except for at least one of the first drone and the second drone comprises an unmanned ground vehicle (UGV). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use an unmanned ground vehicle would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

As for claims 4 and 12, Baarman in combination with Evans discloses the claimed invention except for at least one of the first drone and the second drone comprises an autonomous drone. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use an autonomous drone would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

 	As for claim 5, Baarman discloses and shows determining a battery level of the first drone; determining a battery level of the second drone; and based at least on the battery level of the first drone and the battery level of the second drone, determining which of the first drone and the second drone is in greater need of charging (par.[0090]).
As for claims 6,14, and 18, Baarman discloses and shows an antenna for directing radio frequency (RF) charging power in a selected direction, wherein wirelessly charging a drone comprises controlling the antenna to transmit RF charging power.
 	 As for claims 7,15, and 19, Baarman discloses all limitations, but differs from the claimed invention because he does not explicitly disclose antenna is a re-orientable antenna, and wherein wirelessly charging a drone further comprises: tracking the location of a drone; and re-orienting the antenna based at least on the tracked location of a drone.
 Evans discloses and shows in Fig. 5A antenna is a re-orientable antenna, and wherein wirelessly charging a drone further comprises: tracking the location of a drone; and re-orienting the antenna based at least on the tracked location of a drone (par.[0041-00042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Baarman by using antenna is a re-orientable antenna, and wherein wirelessly charging a drone further comprises: tracking the location of a drone; and re-orienting the antenna based at least on the tracked location of a drone for advantages such as providing efficient charge (par.0042]) , as taught by Evans.
As for claims 8,16, and 20, Baarman in combination with Evans discloses and shows a charging corral, and wherein the instructions that are further operative to: provide navigation instructions to the charging corral (par.[0037-0040] of Evans).
 	As for claim 9, Baarman discloses and shows in Fig.1.5 a method for operational control of wireless charging, implemented on at least one processor, the method comprising: receiving a notification from a first drone indicating that the first drone is requesting charging; receiving a notification from a second drone indicating that the second drone is requesting charging; determining whether a sufficient amount (via ref’s determining capacity C) of charging resources is available to permit charging both drones simultaneously; responsive to determining that a sufficient amount of charging resources is not available to permit charging both drones simultaneously: prioritizing charging (via ref’s determination of a priority charge indicator) of the first drone and the second drone to select, from among the first drone and the second drone, an initially-charging drone and a later-charging drone; wirelessly charging the initially-charging drone; instructing the later-charging drone to wait for charging; and based at least on a sufficient amount of charging resources becoming available to permit charging the later-charging drone, wirelessly charging the later- charging drone (par. [0088-0090,0106]).
Baarman discloses the claimed invention except for first drone and second drone. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use first drone and second drone since it was known in the art that a drone is a practical use device to meet specific requirement of a given application.
 	As for claim 13, Baarman discloses and shows prioritizing charging of the first drone and the second drone comprises: determining a battery level of the first drone; determining a battery level of the second drone; and based at least on the battery level of the first drone and the battery level of the second drone, determining which of the first drone and the second drone is in greater need of charging (par. [0088-0090,0106]).
 	As for claim 17, Baarman discloses and shows in Fig.1.5 one or more computer storage devices having computer-executable instructions stored thereon for operational control of wireless charging, which, on execution by a computer, cause the computer to perform operations comprising: receiving a notification from a first drone indicating that the first drone is requesting charging; receiving a notification from a second drone indicating that the second drone is requesting charging; determining whether a sufficient amount (via ref’s determining capacity C)  of charging resources is available to permit charging both drones simultaneously; responsive to determining that a sufficient amount of charging resources is not available to permit charging both drones simultaneously: prioritizing charging (via ref’s determination of a priority charge indicator) of the first drone and the second drone to select, from among the first drone and the second drone, an initially-charging drone and a later-charging drone; wirelessly charging the initially-charging drone; instructing the later-charging drone to wait for charging; and based at least on a sufficient amount of charging resources becoming available to permit charging the later-charging drone, wirelessly charging the later- charging drone (par. [0088-0090,0106]).
Baarman discloses the claimed invention except for first drone and second drone. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use first drone and second drone since it was known in the art that a drone is a practical use device to meet specific requirement of a given application.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859